IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTR]CT OF ILLINOIS

 

EASTERN DIVISION
IN RE; DEALER MANAGEMENT SYSTEMS MDL No. 2817
ANTITRUST LITIGATION Case No. 18 C 864
This Document Relates to All Cases Magistrate Judge Jeffrey T. Gilbert
ORDER

Defendants’ Omnibus Motion to Compel Certain Plaintiffs’ Compliance With Their Discovery
Obligations in Response to Defendants’ Written Discovery Requests [ECF 312] is granted in part,
denied in part, and remains under advisement in part. See Staternent below for further details

STATEMEN'I`

Defendants CDK Global, LLC (“CDK”) and Reynolds and Reynolds Company
(“Reynolds”) jointly filed an Omnibus Motion to Compel Certain Plaintiffs’ Cornpliance With
Their Discovery Obligations in Response to Defendants’ Written Discovery Requests
(“Defendants’ Motion”) [ECF 312]. After Defendants’ Motion was tiled, the Dealership Plaintiffs
announced a settlement with Reynolds and sought preliminary approval of that settlementl [ECF
427]. Preliminary approval was granted on November 7, 2018. [ECF 432]. CDK, therefore,
appears to be the primary movant on Defendants’ Motion insofar as the Dealership Plaintiffs are
concerned Reynolds remains a Defendant in other Plaintiffs’ cases in this MDL Litigation, a
counterclaimant against Plaintiff Authenticom, and a movant in connection with Defendants’
Motion. In the discussion below, the Court has attempted to recognize and take account of the
current position of each Defendant in the context of the pending I\/Iotion as much as possible.

Defendants’ Discovery to the Dealership Plaintiffs

l. Data Security, Data Integrity, and Systcm Performance. The Court overrules
Dealership Plaintiffs’ wholesale objections to Defendants’ discovery into these areas to the extent
those objections are based on these Plaintiffs’ belief that ANY discovery into data security, data
integrity, and system performance issues is out of bounds because Judge St. Eve ruled that
Defendants cannot defend this case on the grounds that Plaintiffs are violating cybersecurity laws_
Plaintiffs appear to overread Judge St. Eve’s opinion in this regardl Although .ludge St. Eve held
that Defendants cannot use certain Plaintiffs’ alleged violation of cybersecurity laws as a defense
to those Plaintiffs’ antitrust claims, she also said Defendants could raise their data security, data
integrity, and system performance arguments as counterclaims and also that some of Defendants’
arguments in this regard could be relevant in the context of the balancing required as part of a rule
of reason analysis of all Plaintiffs’ claims. Memorandurn Opinion and Order (St. Eve, J.) [ECF

176] at 18-19. Defendants now have asserted counterclaims against Plaintiff Authenticom [ECF
225, 230] and a motion to dismiss those counterclaims is pending [ECF 277].

The Court agrees with CDK that it is entitled to discovery both in support of its
counterclaim against Plaintiff Authenticom and more broadly in furtherance of its defense that
data security, data integrity, and system performance concerns supposedly justified or motivated,
in whole or in part, the steps it took to protect its data and systems Some of Defendants’ discovery
requests arguably can be proper vehicles to discover information that is relevant to these defenses
The Court also understands however, that Plaintiffs completely dismiss Defendants’ arguments
that security concerns justify the steps each Defendant has taken to block access to their systems
and, therefore, Plaintiffs presumably would say that any discovery in this area should be extremely
limited even if it is technically permissible Therefore, the nature and extent of discovery that
should be permitted on these subjects is not clear.

CDK cites by number to specific requests for production and two interrogatories it argues
are directly relevant to security-related matters that are legitimate subjects of discovery in this
case. Defendants’ Memorandurn In Support Of Their Omnibus Motion To Compel (“Defendants’
Memo”) [ECF 317] at 7-8. Dealership Plaintiffs do not engage with CDK on a request-by-request
basis Rather, they take the approach that virtually none of Defendants’ interrogatories or requests
for production are proper in this case given the way they interpret Judge St. Eve’s ruling on the
motions to dismiss Other than to note, correctly, that they have agreed to produce some of the
documents Def`endants request (though comparatively few, it seems, overall), these Plaintiffs take
the position that all Defendants’ discovery requests in the security-related area are out of bounds

To the extent CDK seeks “all documents and communications” in a category or in response
to a request for production, its requests are overbroad, burdensome, and not proportional to the
needs of the case. Certain of Defendants’ requests for production, however, seek only ‘°documents
sufficient to [identify or show],” and those requests obviously are more limited in scope and with
respect to the corresponding burden they impose. In addition, some of Defendants’ requests for
production may be overbroad, vague, burdensome, or not proportional to the needs of the case for
other reasons For example, it may be that a request for production technically seeks information
that is relevant, but the scope or breadth of the request is not justified by the importance of the
issue that is the basis for the request in the context of this litigation Plaintiffs argue, and they may
be correct, that Defendants’ purported defense that their actions were motivated in part by data
security, data integrity, and system performance concerns will be supported primarily with
documents and information in Defendants’ own possession and that any information they can
obtain from Plaintiffs in this area is of minimal or tertiary utility in this case. Further, as noted,
Plaintiffs in certain instances have agreed, notwithstanding their objections to produce certain
documents in response to Defendants requests for production and it is not clear how or whether
those productions may be sufficient for Defendants’ legitimate purposes

On the present record, it is difficult for the Court to discern what types of documents have
and have not been produced, how Defendants or CDK, in particular, potentially have narrowed
certain requests for production, and which of Defendants’ requests for production are or remain
overbroad, vague, unduly burdensome, or not proportional to the needs of the case in the form
currently on the table. lt may be that the Court’s threshold overruling of Plaintiffs’ wholesale

objection and its comments about the appropriate scope of discovery in this area can help the
parties make better progress in discussing Defendants’ requests for production and Plaintiffs’
responses to them. There still may be a host of issues, however. Those issues may include the
relevant time frame if` this discovery is intended to support a defense that data security and integrity
was a motivating factor for the allegedly anticompetitive conduct Plaintiffs challenge in this case;
whether Defendants knew of the data security or integrity issue at the time they made their
decisions; and the sheer breadth of many of Defendants’ requests for production.

The Court, therefore, will set an in-court hearing at which it can address these issues With
the parties Before that hearing, however, the parties must meet and confer in the wake of the
Court’s threshold ruling that some of the information and documents Defendants are requesting
may be relevant to the claims and defenses in this case, its comments about facial and practical
overbreadth and burden, the premise for certain of this discovery, and ways to reduce the burden
on Dealership Plaintiffs of responding to various of Defendants’ requests for production in this
area. In addition, there may be some room for give and take on this discovery directed to Plaintiffs
and on Plaintiffs’ discovery about Defendants’ security tools, processes and training addressed in
the Court’s rulings on Plaintiffs’ Omnibus Motion To Compel [ECF 316] also issued today.

For these reasons, Defendants’ Motion remains under advisement in these respects

2. Alleged Markets and Competition. Dealership Plaintiffs have agreed to produce
documents responsive to Requests for Production Nos. 40 and 44 so the basis of any continuing
dispute about these requests for production is not clear. The Court agrees with these Plaintiffs that
Requests for Production Nos. 39, 42, 43, 46, and 47 are overbroad. In some instances they are
vague and ambiguous (i.e., Nos. 39, 43, 46, 47) and in all cases they impose significant burden
without the corollary that production of “all documents and communications” relating to the
subject matter as framed, or even in those cases where a Defendant has purported to cut back on
or limit the request, is proportional to the needs of the case. The Court also agrees that Requests
for Production Nos. 39 and 43 appear to be premature and the likely subjects of expert opinion.
For these reasons, Defendants’ l\/Iotion is denied in this respect.

3. DMS Contracts and Relevant Provisions. The Court agrees with Dealership Plaintiffs
that Def`endants’ Requests for Production Nos. 33, 35, 36, and 48 are overbroad and, for that
reason, impose an undue burden. These requests seek “all documents and communications”
relating to certain subject matters when a narrower request would seem to do the trick. The Court
has read the exhibits to Def`endants’ Motion that the parties variously cite for the propositions that
these Plaintiffs have agreed to produce documents in response to other requests for production that
are responsive to the requests at issue in this dispute, that Plaintiffs served similar requests on
CDK, and that Plaintiffs have either identified or produced information sufficient to respond
reasonably to these requests for production, In the volume of material submitted, the current state
of play is not clear to the Court. Fundamentally, however, the Court agrees with Dealership
Plaintiffs that Defendants’ Requests for Production Nos. 33, 35, 36, and 48 as written are
overbroad and unduly burdensome so, for that reason, Defendants’ Motion is denied in this respect.

4. Contention Requcsts for Evidence of Liability of Damages. The Court agrees with
Dealership Plaintiffs that Def`endants’ Requests for Production Nos. 84, 85, and 96 are contention-

type requests that, as framed, are premature, overbroad, and not proportional to the needs of the
case at this juncture. Request for Production No. 84, for example, asks for “all documents and
communications related to Your suspicion, belief, or claims that any Defendant was engaged in
any anticompetitive activity or that competition in any market has been harmed.” That certainly
is a mouthful, and no doubt Plaintiffs are pursuing discovery including depositions designed to
uncover evidence to support their beliefs and claims In the same vein are Requests for Production
Nos. 85 and 96 that ask Plaintiffs to produce “all documents and communications” that they
“contend to be evidence of an illegal agreement between CDK and Reynolds” or that “refiect
coordinated conduct” by Defendants. ln the Court’s view, requiring Plaintiffs now to lay out their
entire case in response to these requests for production, and be faced with continuing to supplement
their responses as they take discovery and develop their case, is premature and not proportional to
the needs of the case.

Defendants are correct that Plaintiffs should have produced documents responsive to these
requests for production as part of the Rule 26(a)(l) initial disclosure process But that can be true
while at the same time Plaintiffs’ properly can object to these particular requests for production as
framed. By the same token, if Plaintiffs properly comply with the Rule 26(a)(l) and 26(e) process,
then Defendants have or will have a good deal of the information they are requesting with these
requests for production together with Plaintiffs’ responses to Defendants’ many other requests for
production

The Court agrees with Defendants, however, that they are entitled to a complete response
to Request for Production No. 91 which seeks documents and communications related to Plaintiffs’
alleged injuries or damages The request for “all documents and communications” in this request
for production may be overly broad, but certainly documents sufficient to support Plaintiffs’
alleged injuries and claims for damages must be produced. For these reasons, Defendants’ Motion
is granted in part in this respect and denied in part as to the other requests for production discussed
above.

5. “Improperly” Narrowed Requests. With respect to Request for Production No. 5, the
Court agrees with Defendants that Dealership Plaintiffs’ agreement to produce only contracts that
contain the exact term “exclusive dealership provision(s)” is too restrictive if that means Plaintiffs
are excluding from production contracts that contain an equivalent term without using these exact
words For example, if Plaintiffs’ proposed protocol would result in them withholding a document
that uses the term “exclusive relationship” or “exclusive dealing provision” then Plaintiffs’
proposal is too narrow and limiting The Court agrees with Plaintiffs, however, that Defendants’
request for “all documents and communications related to ‘exclusive dealing provisions”’ is
overbroad in the sense it repeats Defendants’ convention of requesting “all documents and
communications” that relate to a particular subject when a more limited universe probably would
be acceptable Therefore, Defendants’ Motion is denied with respect to Request for Production
No. 5 as written. This ruling, however, should not prevent the parties from revisiting Plaintiffs’
proposed search protocol and the universe of responsive documents that might be subject to
production in response to a narrower request.

With respect to Request for Production No. 51, the Court agrees with Plaintiffs that the
request for “all documents and communications that relate to automotive industry standards or

guidance” regarding various subject matters is overbroad, By the same token, Plaintiffs’ proposal
to limit their response to Defendants’ request by searching custodial files only for industry
guidelines that mention “data security” probably is too narrow. This appears to be a silly fight
Defendants must know that a request for “all documents and communications that relate to” is an
overly broad limiter in this context. And Plaintiffs must know that Defendants are interested in
more than just documents that contain the term “data security.” The Court, however, is not
prepared to rewrite Defendants’ overly broad request or to redline Plaintiffs’ too narrow proposed
limitation The Request as written is overly broad, however, and, for that reason, Defendants’
Motion is denied in this respectl

lf the parties undertake the work necessary to meet and confer about these requests for
production and step back from their extreme respective positions, and they still cannot reach
agreement as to how to go forward, then one side or the other can bring this issue back to the Court

6. Publicly Available Documents. Dealership Plaintiffs must produce documents quoted
or relied upon in their complaints as a basis for an allegation as well as documents referred to,
quoted, or paraphrased in an answer to an interrogatory even if those documents are in the public
domain assuming the documents are in Plaintiffs’ possession, custody, or control. The Court
agrees with Defendants that these are reasonable requests For this reason, the Court grants
Defendants’ Motion with respect to Requests for Production Nos. 75 and 79.

Dealership Plaintiffs have agreed to produce to Defendants publicly available documents
responsive to Requests for Production Nos. 87, 88, 89, 97, 98, and 99 but only to the extent they
“have not been identified or provided to CDK in the past” or, if they do not produce these
documents then Plaintiffs will “direct CDK to their locations.” Exhibit 20 to Defendants’ Memo
[ECF 317-1] at Cl\/I/ECF p. 177. This appears to be a recipe for future disagreements The Court
does not understand Plaintiffs’ first caveat and, in any case, it is susceptible to debate (“this
previously was provided to you; no it wasn’t”). The Court also does not fully understand Plaintiffs’
second caveat and it also appears to contain within it the seeds of dispute and disagreement (“that
location is more accessible to you than to me; no it isn’t”). Accordingly, Defendants1 Motion also
is granted with respect to these requests for production and Plaintiffs shall produce to Defendants
responsive documents even if they are publicly available assuming they are in Plaintiffs’
possession, custody, or control.

7. Dealership Plaintiffs’ Objections to CDK's Search Terms. Assuming this issue is
still live and has not been overtaken by events since Defendants’ Motion was filed, the Court grants
Defendants’ Motion to the extent of requiring Dealership Plaintiffs to run CDK’s search terms and
provide a report with the results of that effort the same as all parties in this case apparently have
done including other Plaintiffs If these parties continue to argue at length and in detail about
search terms, the Court will appoint a special master to work with the parties in this area, resolve
disputes and make recommendations to the Court. lnitially, the cost of the special master will be
borne by each side equally. But if the Court determines that one side bears more responsibility
than the other for disputes concerning electronic discovery, then the Court will reallocate the cost
burden of the special master so that is falls more proportionally or completely on the party whose
conduct necessitated the appointment

Defendants’ Discovery to Individual Plaintiffs Cox and Autoloop

Defendants’ l\/lotion is denied to the extent Defendants ask the Court to require Plaintiffs
Cox and Autoloop to respond to certain requests for production that appear to have been
propounded by CDK and that focus on these Plaintiffs’ use of data including the provision or
presentation of that data to a third-party. CDK’s discovery requests at least based on the limited
record developed on Defendants’ l\/lotion, have the look and feel of an attempt to discover facts
that could give rise to potential claims against these Plaintiffs relating to their use or sharing of
data rather than to discover facts relevant to these Plaintiffs’ existing claims and Defendants’
defenses But that is not a proper basis for this discovery.

CDK’s professed concerns with the security of these particular Plaintiffs’ systems or their
use of data obtained from CDK’s DMS is offset and undercut somewhat by the fact that CDK
apparently continues to allow these Plaintiffs to access its data and systems CDK has not sued
either of these Plaintiffs for breach of contract or anything else. l\/IDL Plaintiffs’ Memorandum of
Law in Opposition to CDK Global, LLC’s Omnibus Motion to Compel (“Plaintiffs’ Opp”) [ECF
355] at 25-26. The Court recognizes that, as discussed earlier in this Order, CDK may be able to
obtain some information relevant to its data security, integrity, and system performance defenses
from other Plaintiffs The Court, however, also caveated that position to some extent and it
remains an open issue. Regardless there does not appear to be a clear reason why CDK needs to
obtain similar information from these Plaintiffs whom it continues to allow to access its systems
And, again, there appears to be some reason to exercise caution in this area if CDK’s discovery is
a veiled attempt to discover information that it might use to bring claims not yet asserted against
these two Plaintiffs Therefore, for these reasons Defendants’ Motion is denied in this respect.

Defendants’ Discovcry Requests to Plaintiff Authenticom

1. Answers to Interrogatories. The Court finds no significant fault with Authenticom’S
answers to the 10 interrogatories propounded by CDK. It always is difficult to determine when a
party that actually responds to some extent to an interrogatory has not done enough or must do
more. That is particularly true when, as here, the interrogatory does not simply ask the responding
party to identify people, places dates etc., which is the most productive use of an interrogatory in
the Court’s view, but it requires a narrative response. ln this case, Authenticom could have said
more or provided more information in response to CDK’s interrogatories lt also is true that on
the spectrum of permissible responses Authenticom’s responses to CDK’s interrogatories are on
the lighter or sparser side. But the Court cannot say they are so inadequate as to require additional
narrative supplementation And Authenticom notes that it agreed to supplement its responses as
necessary with citations to business records produced pursuant to Rule 33(d) by the date the case
schedule required it to do so, which was about two months after Defendants’ Motion was filed.
The Court presumes Authenticom did what it said it was going to do, but even as is its interrogatory
responses are not so inadequate as to require more. Nothing, of course, prevents Defendants from
further inquiry into the subjects covered by these interrogatories at depositions which may be the
more appropriate discovery vehicle in this context in any event Accordingly, Defendants’ Motion
is denied in this respect.

2. Responses to Requests for Admission. The Court also does not find significant fault
with Authenticom’s amended responses to the two requests for admission propounded by CDK.
Authenticom qualified its responses to these requests as it felt it needed to do, and Rule 36 allows
it to do so. Again, there is a spectrum of permissible responses here and, in the Court’s view,
Authenticom has not strayed seriously outside what is permissible Defendants’ Motion also is
denied in this respect.

3. Interrogatory No. 25. This interrogatory asks Authenticom to explain the factual basis
that supports each denial of a request for admission, identify all documents and information that
supports the denial, and identify all persons with knowledge of facts supporting its response. The
Court agrees with Authenticom that the use of a single interrogatory for this purpose circumvents
the limit on the number of interrogatories permitted by Rule 33 and effectively turns each request
for admission into a separate interrogatoryl Makaejj”v. Trump Universily, LLC, 2014 WL3490356
(S.D. Cal. July ll, 2014) (Gallo, MJ.). While that might be an appropriate discovery tool in some
cases it is not in this case. The Court has reviewed Authenticom’s responses to CDK’s requests
for admission ln many instances Authenticom explained the reason it was denying a request for
admission in the context of its response. Therefore, no constructive purpose would be served by
requiring Authenticom to answer an interrogatory and say essentially the same thing. lt also is
unduly burdensome and, in the Court’s view, not proportional to the needs of the case. For these
reasons Defendants’ l\/lotion is denied in this respect.

Defendants’ Discovery Requests to Plaintiff MVSC

Plaintiff l\/IVSC says it has agreed to produce documents going back to January I, 2013,
which moots this dispute.

For the reasons discussed above, Defendants’ Omnibus Motion to Compel Certain
Plaintiffs’ Compliance With Their Discovery Obligations in Response to Defendants’ Written
Discovery Requests [ECF 312] is granted in part denied in part, and remains under advisement in
part

lt is so ordered.

 

rted Stat s Magistrate Judge

Dated: November 19, 2018

